[J-61-2022]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    :   No. 16 WAP 2022
                                                  :
                      Appellee                    :   Appeal from the Order of the
                                                  :   Superior Court entered October 25,
                                                  :   2021, at No. 355 WDA 2021,
               v.                                 :   quashing the appeal from the Order
                                                  :   of the Court of Common Pleas of
                                                  :   Blair County entered March 10,
 DAMIEN A. GREEN,                                 :   2021, at No. CP-07-CR-0000638-
                                                  :   2020
                      Appellant                   :
                                                  :   ARGUED: October 25, 2022

                                         ORDER


PER CURIAM

       AND NOW, this 28th day of October, 2022, the order of the Superior Court, dated

October 25, 2021, is AFFIRMED, and the matter is REMANDED directly to the Court of

Common Pleas of Blair County (trial court) for immediate entry of an order by the clerk of

courts pursuant to Pennsylvania Rule of Criminal Procedure 597(D), from which the

defendant may wish to seek an interlocutory appeal by permission to the Pennsylvania

Superior Court pursuant to Chapter 13 of the Pennsylvania Rules of Appellate Procedure.

See Pa.R.Crim.P. 597(D) (“If the judge does not render a decision within 20 days of the

conclusion of the hearing [on a motion requesting transfer from criminal proceedings to

juvenile proceedings], the motion for transfer shall be denied by operation of law. The

clerk of courts immediately shall enter an order on behalf of the judge.”) The Office of the

Prothonotary of the Supreme Court shall promptly REMIT the record directly to the trial

court. Opinion(s) of the Supreme Court to follow.

       Jurisdiction relinquished.